Citation Nr: 1703279	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  08-14 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to December 1971 and from September 1973 to June 1982.  The first period of service included service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  

The case was previously before the Board in June 2012 and March 2014 when it was, in part, remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2012 written brief presentation by the Veteran's representative, a claim was filed for an increased rating for the Veteran's service-connected PTSD.  The June 2012 and March 2014 Board remand instructions included, in part, that the RO should afford the Veteran a VA psychiatric examination to determine the severity of his service-connected PTSD, and to adjudicate the matter.  While the Veteran has been afforded multiple VA psychiatric examinations since the June 2012 Board remand, including most recently in October 2015, the RO has yet to adjudicate the claim for an increased rating for PTSD.  Unfortunately, the Board has no discretion and must remand this case for compliance with the previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, it is unclear when the Veteran ceased working, but he has reported that he last worked for Nivel Parts and Manufacturing Company.  See November 2015 VA Form 21-8940.  In January 2016, the RO sent a letter to the company requesting information about the Veteran's employment and asking the company to complete and return an enclosed VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  There has been no response to the RO letter for information.  Inasmuch as this matter is already being remanded, Nivel Parts and Manufacturing Company should again be contacted and requested to complete a VA Form 21-8940 for critical information pertaining to the Veteran's claim.  

Finally, in November 2015 correspondence, the Veteran indicated that there were outstanding treatment records from the Jacksonville, Florida Outpatient Clinic, and the St. Mary's, Georgia Community Based Outpatient Clinic.  Such records, along with updated VA treatment records since October 2015, should be secured on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  

Accordingly, the case is REMANDED for the following action:

1. The RO should associate with the claims file outstanding VA treatment records dated since October 2015.  Any additional pertinent records identified during the course of the remand should also be obtained (to specifically include treatment records from the Jacksonville, Florida Outpatient Clinic, and the St. Mary's, Georgia Community Based Outpatient Clinic, if available).  

2. Then adjudicate the Veteran's claim for a higher rating for his PTSD, and then consider his claim of entitlement to a TDIU rating.  Failure to adjudicate the Veteran's claim for a higher rating for PTSD will result in the claim again being remanded to the RO for such action.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




